Citation Nr: 0533030	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  02-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disorder 
other than cervical arthritis.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, January 1978 to January 1980, and October 1981 to 
August 1992.

The procedural history of this case is rather complex.  The 
Board of Veterans' Appeals (Board) will offer a summary of 
how each of the matters on appeal has come before it.

The issue of entitlement to service connection for a neck 
disorder other than cervical spine arthritis comes to the 
Board from a June 2002 rating decision, which denied service 
connection for a neck condition and for cervical spine 
arthritis.  The veteran claimed each issue individually.  The 
veteran filed a timely notice of disagreement, and by January 
2003 rating decision, the RO granted service connection for 
chronic cervical spine strain with degenerative changes.  The 
RO did not issue a statement of the case regarding the issue 
of entitlement to service connection for a neck condition 
other than cervical spine arthritis until July 2004 pursuant 
to Board directive in December 2003.  A timely appeal was 
filed in August 2004.

The matter of entitlement to an evaluation in excess of 50 
percent for PTSD comes to the Board from a March 2002 rating 
decision of the RO, which increased the veteran's PTSD 
disability evaluation from 30 to 50 percent.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.  In December 2003, the Board remanded this matter for 
further development of the evidence and other action.  The 
Board further observes that the veteran appealed the 
effective date of the grant of the 50 percent rating for 
PTSD.  The Board addressed that matter in an April 2003 
decision in which it granted the veteran's claim and assigned 
a earlier effective date.

The issue of entitlement to TDIU benefits comes before the 
Board from an April 2003 rating decision, in which the RO 
determined that TDIU benefits were not warranted.  After a 
notice of disagreement was received, the RO issued a 
statement of the case in May 2003, and a timely substantive 
appeal was received later that month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Despite the fact that this case was remanded in 2003, 
developments since that time mandate that it again be 
remanded.

The major due process concern in this case is that the last 
time the RO considered the claim for an increased rating for 
PTSD was in November 2004, and the last consideration of the 
TDIU and neck claims was in May 2003 and July 2004, 
respectively.  However, since early 2005 another volume has 
been added to the veteran's claims file, consisting of VA 
outpatient for treatment received since 2002 as well as 
records concerning domiciliary care at Knoxville from January 
to July 2005 and at Bay Pines in July and August 2005.  These 
records are relevant to each of the veteran's claims, in that 
they show the current severity of his psychiatric disability, 
complaints of neck pain, and opinions concerning his ability 
to function and work.  The RO neglected to issue a 
supplemental statement of the case (SSOC) prior to re-
certifying the case to the Board, and this is a due process 
deficiency that prevents the Board from proceeding at this 
time.

The second concern is that the evidence clearly shows that 
the veteran applied for benefits from the Social Security 
Administration (SSA), but was denied.  VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  This applies even 
in a situation where SSA denied the claim.  The RO made 
numerous requests for these records in 2004 and 2005, with no 
response.  However, the law requires that records in the 
government's possession, such as those from the SSA, be 
obtained by VA unless it is clear that the records do not 
exist.  Without a negative response from SSA, such a 
conclusion cannot be made in this case, and a remand is 
needed to comply with VA's duty to assist.

Regarding the issue of entitlement to TDIU, the veteran's 
service-connected disabilities include chronic cervical spine 
strain with degenerative arthritis, chronic hip strain, 
hypertension, tinnitus, and chronic right knee strain.  
However, the last time pertinent VA examinations were 
conducted to assess the effect of these disabilities on the 
veteran's ability to work was almost three years ago.  
Clearly, more current examinations are needed.  Since the 
last psychiatric examination was provided slightly over a 
year ago, it is not necessary to conduct another one at this 
time.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development.

1.  The RO must direct the veteran to 
submit to VA copies of any evidence in 
his possession that is relevant to the 
issues on appeal herein and that is not 
already of record.  

2.  The RO must request the medical 
records associated with the veteran's 
claim of entitlement to SSA disability 
benefits.  The RO must continue to 
request these records until a negative 
response is received. 

3.  Since the veteran regularly receives 
VA treatment, obtain records for 
inpatient and outpatient treatment from 
August 2005 to the present from the 
Nebraska-Western Iowa Health Care System.

4.  After obtaining the recent VA medical 
records, schedule the veteran for VA 
general medical and orthopedic 
examinations to determine the impact, if 
any, of his non-psychiatric service-
connected disabilities (chronic cervical 
spine strain with degenerative arthritis, 
chronic hip strain, hypertension, chronic 
right knee strain, and tinnitus) on his 
ability to obtain or maintain 
substantially gainful employment. 

At the time that the RO undertakes 
scheduling these examinations, if a 
significant time period has expired since 
the last psychiatric examination of 
October 2004, then the RO is free to 
schedule a psychiatric examination as 
well, although that is not required.  If 
such an examination is scheduled, that 
examiner should also opine as to the 
effect of the veteran's service-connected 
PTSD, alone, on his ability to obtain or 
maintain substantially gainful 
employment.  Please see 2004 VA 
examination report.

The examiners should provide a complete 
rationale for any opinion provided.  The 
examination reports should indicate 
whether the claims file was reviewed.

5.  The RO should readjudicate the issues 
on appeal, with consideration of all 
evidence received since the last 
statement of the case or supplemental 
statement of the case on these issues.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 
	
